DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 07/01/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Foreign document (JP2004047731 A) was the closest prior art, Foreign document (JP2004047731 A) discloses a coil component and its manufacturing method, and power supply device, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed resonance-type power transfer coil, comprising: a conductor wound into a multiple-layered helical shape; and an insulating member provided between layers of the conductor, wherein each conductor wound into the multiple-layered helical shape is separated from any other conductor wound into the multiple-layered helical shape from a sectional view in all directions, and each conductor wound into the multiple-layered helical shape is separated by the insulating member, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-6, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding the independent claim 7, Foreign document (JP2004047731 A) was the closest prior art, Foreign document (JP2004047731 A) discloses a coil component and its manufacturing method, and power supply device, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed resonance-type power transfer coil, comprising: a conductor wound into a multiple-layered helical shape; and an insulating member provided between layers of the conductor, wherein the conductor is wound on an outermost layer in a direction opposite to a winding direction in other layers, and the outermost layer is concentrically stacked on a layer adjacent to the outermost layer, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 8-10, which depends on claim 7, these claims, are allowable for at least the same reasons given for claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 07/01/2022 regarding claims 1-10 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Saito et al (US 9,634,392 B2) discloses a multi-coil module that includes a first coil module, having a first magnetic sheet and a first loop coil provided on the first magnetic sheet and wound in a planar shape, and a second coil module, having a second magnetic sheet and a second loop coil provided on the second magnetic sheet and wound in a planar shape, however does not discloses the particular structure arrangement for the claimed invention.
	Ryoson et al (US 2015/0279554 A1) discloses a composite coil module, and portable apparatus, a first coil module includes a first magnetic sheet made of a first magnetic material, and a first loop coil provided on the first magnetic sheet and wound in a plane. A second coil module includes a second magnetic sheet made of a second magnetic material different from that of the first magnetic sheet, and a second loop coil provided on the second magnetic sheet and wound in a plane, however does not discloses the particular structure arrangement for the claimed invention.
	Hirobe et al (US 2014/0168019 A1) discloses A non-contact wireless communication coil includes a first coil, a second coil, a first magnetic body, and a second magnetic body. The first magnetic body, the first coil, the second magnetic body, and the second coil are laminated in this order in a thickness direction of the coils. The first coil and the second coil at least partially overlap each other, however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836